Citation Nr: 1537968	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-05 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for recurrent herpes simplex to include posterior trunk scar.

2.  Entitlement to service connection for left shoulder arthritis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law



ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from September 1988 to December 1988 and March 1989 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Jackson, Mississippi.

(The issue of entitlement to service connection for left shoulder arthritis is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran's herpes simplex requires immunosuppressive drugs for a total duration of six weeks or more that is constant or near-constant during the past 12-months.

2.  The Veteran's level of bilateral hearing loss is not a disability for VA purposes.

3.  The Veteran's depression was not shown during service or until years after service, and has not been related to any verified aspect of the Veteran's period of service.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent for herpes simplex have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21 (2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2014).

3.  The Veteran's depression is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 
Here, VA's duty to notify was satisfied through a pre-adjudicatory AOJ letter dated June 2011, which fully complied with the timing and content requirements of the VCAA.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  This requirement was met by the September 2005 letter.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), post-service treatment records, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided VA examinations in July 2014 (with an August 2014 addendum), and May 2015 for the disabilities on appeal.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination is adequate for the purpose of evaluating the current status of the disabilities on appeal as it involved examination of the Veteran, a review of his pertinent medical history, consideration of the Veteran's reported history, and described the relevant symptomatology related to the disabilities on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

II.  Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity.  Id.; 38 U.S.C.A. § 1155. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt as to the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service-connected herpes simplex has been rated under the hyphenated Diagnostic Codes 7899-7806, concerning the evaluation of disorders involving the skin.  38 C.F.R. § 4.118.  Hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  The first two digits of the first diagnostic code indicate the most closely related body part followed by a "99."  Id.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id. 

There is no Diagnostic Code specifically applicable to evaluating herpes simplex.  When an unlisted condition is encountered, it is permissible to rate that condition under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Under Diagnostic Code 7806, a noncompensable rating is warranted for less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy required during the past twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

A rating of 10 percent is warranted when there is at least 5 percent, but less than 20 percent, of the entire body affected, or at least 5 percent but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past twelve months.  Id. 

A rating of 30 percent is warranted for 20 to 40 percent of the entire body affected or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past twelve month period.  Id. 

A rating of 60 percent is warranted for more than 40 percent of the entire body affected or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past twelve month period.  Id. 

Alternatively, the skin disability is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) depending on the predominant disability.  Id. 

The Veteran asserts that his symptoms of herpes simplex are more severe than the current noncompensable rating reflects and seeks a compensable rating for constant or near-constant treatment.  

Historically, in an April 2010 decision, the RO granted a noncompensable disability rating for herpes simplex effective October 5, 2009.  In February 2013, the Veteran submitted a claim for an increased rating.  Thereafter, in a September 2014 decision, the RO denied an increased rating for herpes simplex continuing the noncompensable disability rating.

Pertinent medical evidence concerning this issue consists solely of the July 2014 VA examination of the skin, at which time the examiner noted that the Veteran reported having had recurrent painful skin rash and blisters that appeared in the lower, left back area.  He stated that his last outbreak was in July 2013, and that he takes 500mg of valacyclovir, an oral tablet, by mouth daily to prevent flare-ups.  He also stated that his skin condition only impacts his ability to work during flare-ups of the rash, which caused severe pain in the lower back, left flank, groin area, and stomach.  Additionally, the Veteran stated that he feels well as long as he takes his medication for suppression of the rash.  The examination report notes that the Veteran was taking an oral tablet to prevent recurrent herpes simplex for a duration noted as "constant/near constant" in the past twelve months.  Physical examination revealed an affected total body area of 5 percent or less, and the examiner's report indicates that currently the Veteran did not have any skin infections, outbreak, flare-ups, or pain.

The Board finds that the Veteran is entitled to a rating of 60 percent, based on constant or near-constant systemic therapy or other immunosuppressive drugs required during the past 12-month period, as indicated in the June 2014 VA examination.  Specifically, the evidence of record shows that during the June 2014 VA examination, the Veteran reported that he has been prescribed valacyclovir, an oral systemic medication, to treat herpes simplex.  He reported that the frequency of his use of this medication was daily and the total duration of use in the past 12 months was noted as constant or near-constant.  Additionally, the June 2014 VA examiner reported the affected body area was less than 5 percent.  The evidence of record shows constant or near-constant treatment for herpes simplex that is controlled by daily oral medication in the past 12 months, thus a 60 percent rating is warranted. 

The Board has also considered the remaining Diagnostic Codes for rating the skin; however, as the Veteran's herpes simplex does not involve his head, face or neck, and does not result in scars, these Diagnostic Codes may not be applied.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7805.


III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Alternatively, when a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.

Bilateral Hearing Loss

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 


The Veteran underwent a VA audiology examination in July 2014.  His pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
10
LEFT
15
10
10
10
10

Speech recognition was 98 percent for the right ear and 98 percent for the left ear based on the Maryland CNC Test.  The VA examiner concluded that the audiogram reveals that the Veteran's hearing is within normal limits, and he does not have a current diagnosis of bilateral hearing loss that meets the criteria to be considered a disability as defined by VA regulation.  38 C.F.R. § 3.385 (2014).  Therefore, the first element of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253 

At no time during the appeal period does the evidence show that the Veteran's hearing loss met the threshold criteria set forth in 38 C.F.R. § 3.385.  Thus, the Board finds that his hearing loss does not meet the criteria to qualify as a disability for VA purposes.  38 C.F.R. § 3.385 (2014).  Service connection for hearing loss is therefore not warranted.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits). 

The Board does not doubt the Veteran's ability to perceive changes in his audiological acuity.  However, a grant of service connection for hearing loss must be predicated on objective testing findings corresponding to the criteria of 38 C.F.R. § 3.385.  Here, absent medical or audiological training, credentials, or other demonstrated expertise, the Veteran is unable to provide a competent lay opinion about whether the specific criteria for an audiological disability for VA purposes were met at any specific point in time.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board emphasizes that Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110 (West 2014).  Hence, in the absence of competent evidence that the Veteran currently has hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Multiple Myeloma

The Veteran asserts that his diagnosis of multiple myeloma is due to exposure to ionizing radiation during active military service while serving as a nuclear valve mechanic repairing radioactive valves and reactor compartments on board ships and submarines.  Additionally, the Veteran reported that he often entered radioactive areas without reporting such exposure.  See January 2012 VA Form 21-4138.

Service connection for a disability based upon exposure to ionizing radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to radiation exposed veterans under 38 C.F.R. § 3.309(d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a radiogenic disease identified in accordance with 38 C.F.R. 
§ 3.311.  Finally, a claimant is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement--that is, on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a Veteran has a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of in-service exposure.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation of current disease by in-service exposure.

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity."  A "radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii).  Radiation-risk activities also include certain service at gaseous diffusion plants in Paducah, Kentucky; Portsmouth, Ohio; an area identified as K25 at Oak Ridge, Tennessee; certain service on Amchitka Island, Alaska; or service, if performed as an employee of the Department of Energy, that would qualify the claimant for inclusion as a member of the Special Exposure Cohort under Section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  Id. 

The term "onsite participation" is defined to mean:  (a) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test; (b) During the six-month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test; (c) Service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through July 1, 1952, August 7, 1956, through August 7, 1957, or November 1, 1958, through April 30, 1959; or (d) Assignment to official military duties at naval shipyards involving the decontamination of ships that participated in Operation Crossroads.  See 38 C.F.R. § 3.309(d)(3)(iv).
Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R.       § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under Section 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2).

The Veteran, did not participate in a "radiation risk activity" as defined by the regulation, however, it is uncontroverted that he has been diagnosed with multiple myeloma.  See March 2011 Correspondence from Dr. P.W. of the Washington University in St. Louis School of Medicine.  This cancer is enumerated as being a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2)(xxiv).  When there is evidence that a veteran has a radiogenic disease, Section 3.311 sets out specific requirements for the development of evidence.  38 C.F.R. § 3.311(a)(2)(b). 

The first step is a radiation dose assessment.  Section 3.311(a) requires that a request be made for any available records concerning a veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records that may contain information pertaining to a veteran's radiation dose in service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  Pursuant to 38 C.F.R. § 3.311(c), the Under Secretary for Benefits must then determine the likelihood that the veteran's exposure to radiation in service resulted in his radiogenic disease.  If there is no reasonable possibility that the veteran's disease resulted from radiation exposure during service, the RO must be advised of the determination and rationale in writing.  Id. 

The Veteran's STRs are silent for any complaints, diagnosis, or treatment related to multiple myeloma or exposure to ionizing radiation in service.  Indeed, the Veteran was not diagnosed with such until 2011, approximately 16 years following service.  See March 2011 Correspondence from Dr. P.W. of the Washington University in St. Louis School of Medicine.  Consequently, the presumption of service incurrence that applies for manifestation of any malignant tumor to a compensable degree with the first year after separation from qualifying service under 38 C.F.R. §§ 3.307, 3.309(a) is not helpful in this case.

Post-service private treatment records include a March 2011 report diagnosing the Veteran with multiple myeloma from the Veteran's treating oncologist, Dr. P.W.  Dr. P.W. explained that the Veteran had no family history of myeloma, other blood cancers, or solid tumors.  He also acknowledged that the Veteran had a history of occupational exposure to ionized radiation during active military service and concluded "it was possible that exposure to ionized radiation may be related to [the Veteran's] new diagnosis of multiple myeloma."  Additionally, the clinician opined that "[i]t is impossible to rule out a link between potential radiation exposure and [the Veteran's] development of Multiple Myeloma."  See March 2011 and December 2011 Statements from Dr. P.W. of the Washington University in St. Louis School of Medicine.

A November 2011 statement from Dr. E.A.H. confirmed the Veteran's diagnosis of multiple myeloma.  The clinician stated that she discovered the Veteran's multiple myeloma when he presented with an atypical enlarging nodule of the scalp.  Dr. E.A.H. addressed the Veteran's occupation as a Naval radiation technician and his exposure to radiation and atomic waste during active military service and concluded that "in [her] medical opinion, it seems highly likely that this radiation exposure at a young age could have been a significant factor in [the Veteran's] development of multiple myeloma."  Based on this finding, they determined that "[m]ultiple myeloma is extremely rare in persons of [the Veteran's] age and has a well-documented linkage to radiation exposure."  See November 2011 Statement from Dr. E.A.H. of the Washington University in St. Louis School of Medicine.

A subsequent November 2011 statement from Dr. J.D.S. states that the clinician is currently treating the Veteran for multiple myeloma and that there is a concern that the radiation exposure during active military service may have contributed to his disease process.  Id.

In a July 2011 memorandum to the Department of the Navy, Naval Dosimetry Center, the VA requested the history of service-incurred occupational exposure to ionizing radiation for the Veteran.  In a subsequent August 2011 response, the Naval Dosimetry Center revealed that their records indicate the Veteran's occupational radiation exposure during active military service for the period of September 25,1990 to May 13, 1993 was 00.117 rem during his entire active duty service.  

In September 2011, the Director of the Compensation and Pension Service (Director) requested the Under Secretary for Health to provide an opinion and supporting rationale as to whether "it is likely, unlikely, or as likely as not that the Veteran's multiple myeloma . . . resulted from exposure to radiation in service." The request set forth the dose assessment provided by DD 1141; the circumstances of exposure as reported by the Veteran; the Veteran's reported history; the Veteran's age at the time of exposure; and the time-lapse between exposure and onset of the disease in compliance with 38 C.F.R. § 3.311(c).

In September 2010, in response to the Director's September 2011 memorandum, the Director of Environmental Agents Service concluded that "it is unlikely that the Veteran's multiple myeloma can be attributed to ionizing radiation exposure while in military service."  This opinion was based on the August 2011 letter from the Naval Dosimetry Center and the statement issued by the Health Physics Society, PS010-1, Radiation Risk in Perspective, which provides "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources [and] there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent." 

As indicated above, the Veteran asserts that his multiple myeloma is due to exposure to ionizing radiation during active military service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

In this case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  The competent and credible evidence is against a finding that multiple myeloma is related to any exposure to ionizing radiation during active military service.  The Board has also considered the positive opinions of the Veteran's private treating oncologist, made in the Veteran's favor, however, the opinions are speculative and it was determined that the likelihood that exposure to ionizing radiation caused the cancer at issue was very low.  Specifically, Dr. P.W. concluded that "it was possible" that exposure to ionized radiation may be related to the Veteran's new diagnosis of multiple myeloma" and Dr. E.A.H concluded that it seems "highly likely that this radiation exposure at a young age could have been a significant factor in [the Veteran's] development of multiple myeloma."  Speculative language such as "possible" and "could have" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Thus, the physician's conclusion provides limited probative evidence in support of the Veteran's claim.

Additionally, while the Veteran reported having been exposed to radiation during active military service on multiple occasions, there has been no competent evidence linking his cancer to service that was not identified until decades later.  As noted above, it therefore cannot be said that his cancer manifested itself so soon after service, or that it is traceable to any radiation exposure during service.  There is simply no competent evidence that contradicts the medical opinion against the Veteran's claim.  The Board finds the objective clinical opinions by medical professionals aware of his history and symptoms more probative than the Veteran's statements.  Accordingly, the preponderance of the evidence is against the claim.

Depression

The Veteran seeks service connection for depression.  Specifically, he contends that he was exposed to gamma radiation that caused medical issues, which has resulted in symptoms of depression and anxiety.

The Veteran's STRs are silent for any complaints, treatment, or diagnosis of a psychiatric disorder.

Pertinent medical evidence concerning this issue consists solely of a VA mental disorders Disability Benefits Questionnaire (DBQ) dated in May 2015.  The Veteran endorsed symptoms of isolation from others, anxiety, sleep impairment, the inability to maintain family and interpersonal relationships, intermittent inability to perform activities of daily living to include maintenance of minimal personal hygiene, and increased trouble with short-term memory.  Upon examination, he described near-constant panic attacks and depression affecting his ability to function effectively, lethargy, and thoughts of death and did not assert that he had such symptoms prior to leaving the military.  The VA examiner diagnosed depressive disorder due to another medical condition and concluded that "[the Veteran's] multiple myeloma is more likely than not aggravating his depressive disorder due to another medical condition and preventing him from maintaining substantially gainful employment." 

The Veteran has been diagnosed with depression, satisfying the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  However, there is no evidence that it manifested during his periods of active military service.  To the contrary, the evidence of record shows that his depression is the result of his nonservice-connected multiple myeloma.  Additionally, by his own assertion, the Veteran attributes his depression to his medical condition of multiple myeloma, a nonservice-connected disability.  See May 2015 Mental Disorders DBQ.  Therefore, the second element of a service connection claim is not met.  Id.  

The Veteran and his representative have not advanced any lay assertion regarding service connection for depression other than that the Veteran receives current treatment for the condition and, as noted during the May 2015 mental disorders DBQ, that his depression and anxiety symptoms were not present prior to active military service, and he did not have a family history of the claimed disability.  Accordingly, the Board finds that the May 2015 VA examiner's finding that the Veteran's depression is due to multiple myeloma more probative than the lay evidence of record.  

Because the probative evidence of record shows that the Veteran's depression is caused by a nonservice-connected condition and did not manifest during a period of active military service, service connection is not warranted.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt is not applicable, and service connection for depression must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
IV.  Extraschedular Consideration

Consideration has also been given to whether the schedular evaluation for herpes simplex is inadequate, requiring referral to the Director, Compensation Service, for consideration of an extra-schedular evaluation.  Such a referral is required where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that currently assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating inadequate.  The Veteran's disability is manifested by symptoms that are contemplated by the schedular rating criteria.  As the schedule is adequate, no further discussion of extraschedular evaluation under 38 C.F.R. § 3.321(b) is necessary.


ORDER

Entitlement to a 60 percent rating for herpes simplex is granted.

Entitlement to service connection for bilateral hearing loss is denied.

REMAND

Left Shoulder Arthritis

In June 2014 the Veteran underwent examination to determine the nature and etiology of a claimed left shoulder condition.  The AOJ directives specified that the VA examiner was to provide an opinion as to whether or not the Veteran had a left shoulder injury, and if so, whether it was incurred in or aggravated during active military service.  Initially, the examiner diagnosed left shoulder strain, but did not provide an opinion as to whether or not the diagnosed condition was related to service.  Specifically, the VA examiner concluded that "[t]here is insufficient documented evidence in the C-File via VBMS/Virtual VA, due to the inability . . . to find STRs . . . in the electronic file records and no physical C-File was available for review.  Therefore, [the examiner was] unable to support or deny whether the claimed left shoulder injury, which is claimed as left shoulder pain during active military service was in fact pre-service, incurred in service or caused by service, was aggravated beyond a natural progression by his military service and/or incurred post military service."  Additionally, the examiner found that he was unable to state the degree of additional limitation of range of motion or function due to pain or during flare-ups without resorting to speculation as this condition was not present at the time of the examination.  

In a subsequent August 2014 addendum opinion, the July 2014 VA examiner acknowledged the Veteran's STRs, which documents treatment for left shoulder pain in September 1988 and October 1988.  Additionally, the Veteran's separation examination, which shows a history of a left shoulder injury as "not under treatment" and opined that the Veteran's left shoulder injury was less likely as not aggravated beyond its normal progression.  The clinician's rationale was based on "the separation report of medical history [was] negative for any shoulder condition."

With respect to the July 2014 VA examiner's opinion the Board finds that the clinician relies almost exclusively on the lack of treatment records during the Veteran's period of active military service and findings documented on his separation examination.  The examiner states that the Veteran's left shoulder was less likely as not aggravated beyond its normal progression during active military service, however, he does not provide a clear rationale as to why the condition is not related to service.  Accordingly, the Board finds remand is necessary in order for the examiner to provide an opinion, which does not rely on the lack of treatment records, and a well-supported opinion as to whether the left shoulder injury was incurred in or aggravated during active military service.

Furthermore, the examiner's report does not make apparent the extent to which it may have considered the Veteran's testimony indicating a continuity of his left shoulder symptoms since separation from service.  The failure to consider a Veteran's lay statements regarding matters to which he is competent to testify, such as in-service onset and a continuity of perceivable symptomatology of joint symptoms following service, renders an examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Accordingly, on remand, an addendum opinion should be obtained for the examiner to address the Veteran's statements with respect to the continuity of is symptoms.

On remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant 
to the Veteran's claim for entitlement to service connection for left shoulder arthritis.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, return the Veteran's claims file to the 
examiner who conducted the July 2014 examination 
so an addendum opinion may be provided.  If that 
examiner is no longer available, provide the 
Veteran's claims file to a similarly qualified clinician.  
The claims file and a copy of this remand must be 
made available to the examiner for review, and the 
examiner must specifically acknowledge receipt and
 review of these materials in any reports generated. 

For each diagnosis rendered, the examiner must 
provide a medical opinion pertaining to the following:

(a)  Whether the Veteran has additional loss of 
function or limitation of motion as a result of 
repetitive use or flare-ups of his left shoulder 
condition.

(b)  Whether it is at least as likely as not (a 50 % 
or better probability) that any left shoulder disability 
currently diagnosed is etiologically related to the 
Veteran's service.  Identify each diagnosis of the left 
shoulder found to be at least as likely as not related 
to military service.

(c)  If the answer to (b) is no, whether it is at least as 
likely as not (a 50 % or better probability) that any left 
shoulder disability currently diagnosed pre-existed 
active service and was aggravated during active military 
service (beyond its natural progression).

The medical opinion should be accompanied by a clear, 
thorough, explanation of rationale.  The examiner is asked 
to discuss all pertinent evidence of record including the 
available medical records and service treatment records.  
The examiner should also address the Veteran's statements 
with respect to continuity of symptomatology and may not 
base his/her opinion solely on the lack of treatment during 
service or in the aftermath of separation from service.
If there is any clinical or medical basis for corroborating
or discounting the credibility of the history provided by 
the Veteran, the examiner must so state, with a complete 
explanation in support of such a finding. 

If the examiner is unable to provide any portion of the 
requested opinion without resorting to speculation, the 
examiner should state whether the need to speculate is 
caused by a deficiency in the state of general medical 
knowledge (i.e., no one could respond given medical 
science and the known facts) or by a deficiency in the 
record or the examiner (i.e., additional facts are required, 
or the provider does not have the needed knowledge or 
training).

3.  After the above has been completed, the RO must 
review the claims file and ensure that all of the foregoing development actions have been conducted and completed 
in full.  If any development is incomplete, appropriate 
corrective action must be implemented.  If any report 
does not include adequate responses to the specific 
opinions requested, it must be returned to the providing 
examiner for corrective action.  

4.  Thereafter, and after undertaking any additional
 development deemed necessary, readjudicate the issue 
on appeal.  If the benefit sought on appeal remains 
denied, in whole or in part, the Veteran and his attorney 
should be provided with a Supplemental Statement of the 
Case and be afforded reasonable opportunity to respond.  
The case should then be returned to the Board for 
further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


